Citation Nr: 1828424	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-31 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for carpal tunnel syndrome of the right hand, to include as secondary to service connected fractures of the right fourth and fifth metacarpals.

2. Entitlement to service connection for radiculopathy of the right upper extremity.

3. Entitlement to an initial compensable rating in excess of 10 percent for hypertension.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1953 to September 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the San Juan Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, the Republic of Puerto Rico.

During the pendency of the appeal, the Veteran was awarded service connection for hypertension, evaluated at 10 percent. Notwithstanding that partial grant, the Veteran has indicated that he intends to continue his appeal. To that end, he is presumed to be seeking the greatest possible benefit associated with his hypertension. AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for radiculopathy of the right upper extremity and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence is against finding that carpal tunnel syndrome of the right hand began during active service, or is otherwise related to an in-service injury, event, or disease.

2. Throughout the period of the appeal, the Veteran's hypertension has been productive of diastolic pressure of predominately 100 or greater; it has not been predominantly manifested by diastolic pressure 110 or greater or by systolic pressure 200 or greater.


CONCLUSIONS OF LAW

1. The criteria for service connection for carpal tunnel syndrome of the right hand have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2017).

2. Throughout the period of the appeal, the criteria for a disability rating in excess of 10 percent for hypertension have not been met or approximated. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Carpal Tunnel

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310. The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability. Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran contends that his current claimed carpal tunnel syndrome of the right hand is caused by his service connected fractures of the right fourth and fifth metacarpals.

When this matter was last before the Board in December 2015, it was remanded for a medical opinion to address whether the Veteran's carpal tunnel was caused or aggravated by his service-connected right hand disability. Accordingly, the Veteran was afforded a VA examination in December 2017. The examiner opined that the Veteran's carpal tunnel was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner indicated that the Veteran's service treatment records were silent for signs and symptoms, or a diagnosis related to his now claimed carpal tunnel syndrome. The examiner also cited that the Veteran was not diagnosed with carpal tunnel until several years after service.

In addressing service connection on a secondary basis, the examiner also opined that the Veteran's carpal tunnel was less likely than not proximately due to or the result of the Veteran's service connected right hand disability. The examiner opined that by definition, carpal tunnel syndrome and fractures of the right fourth and fifth metacarpals of the right hand are different disease entities with different anatomical and pathophysiological process unrelated to each other. Additionally, the examiner opined that there was no evidence that the Veteran's carpal tunnel was aggravated beyond its natural progression by his service connected right hand.

Here, the examiner has the medical knowledge to express a competent opinion, and upon review of the Veteran's specific history and applicable medical principles, determined that there was no evidence that the carpal tunnel syndrome of the right hand is causally or etiologically related to active service. The opinion is accurate, fully articulated, and contains sound reasoning that is not contradicted by the medical record. Therefore, the Board affords high probative value to the December 2017 medical opinion.

The Board notes the Veteran's contentions that his carpal tunnel is caused by his right hand injury in service. While the Veteran is competent to report his symptoms both current and past, as a lay person, he is not competent to associate his carpal tunnel syndrome to his service or a service-connected injury. That is, the Veteran is not competent to opine on matters such as the etiology of his current disability. Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person. In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions with regard to a nexus between his carpal tunnel and service are of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such. See also 38 C.F.R. § 3.159(a)(1) (2017) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

The greater weight of the evidence is against the Veteran's claim for service connection for carpal tunnel syndrome of the right hand. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

III. Hypertension

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2017). The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

During the period on appeal, the Veteran was awarded service connection for hypertension, rated as 10 percent disabling under Diagnostic Code 7101. 38 C.F.R. § 4.104. The Veteran contends that a rating in excess of 10 percent is warranted.

Under the rating criteria pertaining to hypertension, 10 percent rating is warranted if diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101. A 20 percent rating warranted if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more. Id. A 40 percent rating is warranted when diastolic pressure is predominantly 120 or more and a 60 percent rating is warranted if diastolic pressure is predominantly 130 or more.

Following a thorough review of the evidence, the Board finds that the criteria for a disability rating in excess of 10 percent for hypertension have not been met. VA treatment records and the Veteran's December 2017 VA examination reflect no evidence that his hypertension has been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more such that a rating in excess of 10 percent would be warranted. See 38 C.F.R. § 4.104, Diagnostic Code 7101. Id. Accordingly, the Veteran's claim for a rating in excess of 10 percent for hypertension is denied.


ORDER

Service connection for carpal tunnel syndrome of the right hand is denied.

A disability rating in excess of 10 percent for hypertension is denied.


REMAND

Turning to the Veteran's claim for entitlement to service connection for radiculopathy, a remand is warranted to provide a new VA examination and medical opinion. This matter was last before the Board in December 2015, at which time it was remanded in order to afford the Veteran an examination. Prior to the remand, the Veteran underwent an examination in November 2010. While the Veteran was diagnosed with carpal tunnel and right ulnar neuropathy of the right elbow, the November 2010 examiner only provided an opinion as to the etiology of the Veteran's carpal tunnel syndrome. On remand, the examiner was directed to address the etiology of the right ulnar neuropathy and any other neurological diagnoses of the right upper extremity.

The Veteran was afforded a VA Examination in December 2017. The examiner indicated that the Veteran suffered from mild incomplete paralysis of the right median nerve and mild incomplete paralysis of the right ulnar nerve. However, in providing an opinion, the examiner stated that there was no subjective or objective evidence of radiculopathy, and therefore no opinion needs to be rendered regarding claimed radiculopathy. The examiner's opinion that there was no subjective or objective evidence of radiculopathy is in direct conflict with the same examiner's diagnoses of mild incomplete paralysis in both the right median and right ulnar nerves. Accordingly, a remand is warranted to address the etiology of the current diagnosed disabilities. 

The issue of TDIU is inextricably intertwined with the above issues of entitlement to service connection for radiculopathy. A positive decision on the above service connection claim could have a significant impact upon his TDIU claim in that a finding of unemployability based on a newly service connected disability would provide an additional avenue for an allowance. As such, it must also be remanded to the RO. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that issues are "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for appropriate VA examination for his claimed radiculopathy. The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed neurological disability of the right upper extremity (including mild incomplete paralysis in both the right median and right ulnar nerves) (a) was incurred in or is otherwise related to the Veteran's military service OR (b) was caused or aggravated by a service-connected disability, to include his right hand disability. In that regard, the examiner is invited to consider the December 2017 VA Examination indicating that the Veteran has mild incomplete paralysis in both the right median and right ulnar nerves. Should the examiner find that the Veteran does not have any neurological disability of the right upper extremity, such findings should be reconciled with findings of the December 2017 examination. 

 It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinion provided.

 2. After the above is complete, readjudicate the Veteran's claims, including entitlement to TDIU. If a complete grant of all applicable benefits for each claim is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


